Case 2:18-cv-02596-JPM-tmp Document 66 Filed 08/13/19 Page 1 of 2                     PageID 199



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

In the Matter of the Complaint of
Wepfer Marine, Inc., as Owner Pro Hac Vice
of the M/V RICKY ROBINSON,
Official No. 572484, for Exoneration from
or Limitation of Liability.
                                                                  Civil Action No. 2:18-cv-02596

                                  NOTICE OF SETTLEMENT

       COME NOW, the parties in the above-styled matter, by and through their respective

undersigned counsel, and advises the Court that this matter has been settled, and pending the

execution of the Release, and a motion dismissing the matter styled Natasha Gibson, as Next Friend

of Minor Children, IH, KH, II, and EH (minor children) v. Wepfer Marine, Inc., Civil Action No.

2:18-cv-2004 (filed in this Court), a Motion of Dismissal with prejudice will be filed, pending the

Court’s approval of the minors’ settlement.

       Dated, this the 13th day of August, 2019.

                                              s/Frank J. Dantone
                                              FRANK J. DANTONE, BPR 28920
                                              HENDERSON DANTONE, P.A.
                                              241 Main St. (38701)
                                              P.O. Box 778
                                              Greenville, MS 38702
                                              Telephone No. (662) 378-3400
                                              Facsimile No. (662) 378-3413
                                              Email: fjd@hdpa.com

                                              Attorney for Wepfer Marine, Inc.

                                              s/Andre! C. Wharton
                                              ANDRE’ C. WHARTON, BPR #22588
                                              The Wharton Law Firm
                                              1575 Madison Avenue
                                              The Wharton Building
                                              Memphis, TN 38104
Case 2:18-cv-02596-JPM-tmp Document 66 Filed 08/13/19 Page 2 of 2    PageID 200



                                   s/Lee J. Bloomfield
                                   LEE J. BLOOMFIELD, BPR #8851
                                   Godwin, Morris, Laurenzi
                                     & Bloomfield, P.C.
                                   50 North Front St., Suite 800
                                   Memphis, TN 38103

                                   s/S. Reed Morgan
                                   S. REED MORGAN, BPR #
                                   The Carlson Law Firm
                                   100 E. Central Texas Expy
                                   Killeen, TX 76541

                                   s/Aaron A. Neglia
                                   MURRAY B. WELLS, BPR #21749
                                   AARON A. NEGLIA, BPR #33816
                                   Horne & Wells, PLLC
                                   81 Monroe Ave., Ste. 400
                                   Businessmen’s Club
                                   Memphis, TN 38103

                                   s/Russell B. Jordan
                                   RUSSELL B. JORDAN, BPR #025493
                                   Morgan & Morgan
                                   One Commerce Square, 26th Floor
                                   Memphis, TN 38103

                                   s/Ronald W. Kim
                                   RONALD W. KIM, BPR #009060
                                   Kim and Associates
                                   262 German Oak Drive
                                   Cordova, TN 38018

                                   s/Michael A. Katzman
                                   MICHAEL A. KATZMAN, BPR #028088
                                   Wagerman Katzman
                                   200 Jefferson Ave., Ste. 1313
                                   Memphis, TN 38103




                                     -2-
